COLLIER, C. J.
The defendants, in writing to the plaintiffs thus, “ return the note to Rhea, Sykes & Co. our agents in Mobile, who will pay it on presentation,” must be understood to have meant what the language employed indicates, viz : that the note should be paid by Messrs. R, S & Co. if it was presented or returned to them. It cannot be important as to the manner of its presentation or transmission. The terms used, authorized the inference that the defendants’ agents had received instructions to take up the note upon its being presented for payment, either through the medium of the post office or otherwise. No neglect seems to be attributable to the plaintiffs — they confided in the assurance of the defendants, promptly complied with their request, and that the latter might quicken the diligence of their agents, informed them of what they had done.
The fact that the note was payable at the office of Messrs. R, S & Co. and protested for non-payment at its maturity, yvhen connected with other facts disclosed, show, that by the *581return of the note, the plaintiffs should transmit it to them, or- cause it to be presented; and upon doing either, the defendants engage it shall be paid. It cannot be inferred that R, S & Co. were the agents of the plaintiffs for the collection of the note when it was returned, whatever may have been their character when it was in their hands to receive the amount of it upon its maturing. It is not unworthy of remark, that the defendants, when advised that the note had been returned, made no objection to it; thus leaving it to be inferred, that such was the disposition they desired to be made of the note.
In no point of view, can we consider the letter of the defendants less potent than an undertaking for the fidelity and punctuality of their agents, and if they have been deceived, or prejudiced, they must abide the consequences. The fact that R, S & Co. are still the debtors of defendants, even after delivering up to them the note in question, and receiving a credit for the amount, can have no influence upon the plaintiffs’ right to recover. This view is decisive of the case, and we have but to add, that the judgment is reversed and the cause remanded.